Citation Nr: 1217536	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of a neck injury for the period prior to September 23, 2002. 

2.  Entitlement to an initial staged (separate) disability rating in excess of 30 percent for orthopedic residuals of a neck injury from September 23, 2002. 

3.  Entitlement to an initial staged (separate) disability rating in excess of 20 percent for neurologic residuals of a neck injury from September 23, 2002.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1983 until June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 1996 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

Service connection was granted for residuals of a neck injury in a February 1996 Board decision.  The March 1996 rating decision on appeal implemented the Board decision and assigned a 10 percent initial evaluation effective from April 17, 1990.  The Veteran disagreed with the initial rating assigned.

The matter of entitlement to a higher initial rating for service-connected residuals of a neck injury was before the Board on six occasions (December 1997, February 2000, June 2002, November 2003, January 2006, and August 2009), and before the Court of Appeals for Veterans Claims (Court) on three occasions (July 1999, May 2003, and March 2008).  The Veteran's claims were most recently before the Board in August 2009.  The history of the Veteran's claims has been detailed in the most recent August 2009 Board remand, and will not be repeated here.  The Board finds, as discussed in further detail below, that the RO has complied with the Board's August 2009 remand.  


FINDINGS OF FACT

1.  Throughout the rating periods on appeal, the Veteran's service-connected neck injury residuals have been manifested by subjective complaints of pain, productive of limitation of motion without clinical evidence of ankylosis.

2.  Throughout the rating periods on appeal, there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's service-connected neck injury residuals have been manifested by sciatic nerve symptoms, or incapacitating episodes.

3.  Throughout the rating periods on appeal, there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's service-connected neck injury residuals have been manifested by more than mild neurologic symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 30 percent evaluation, and no higher, for orthopedic manifestations of the service-connected residuals of a neck injury, prior to September 23, 2002, have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5290. 

2.  The schedular criteria for a separate 20 percent evaluation, and no higher, for neurologic manifestations of the service-connected residuals of a neck injury, prior to September 23, 2002, have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 8510.

3.  The schedular criteria for a separate rating in excess of 30 percent for orthopedic manifestations of the service-connected residuals of a neck injury, from September 23, 2002, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in effect from September 26, 2003). 

4.  The schedular criteria for a separate rating in excess of 20 percent evaluation for neurologic manifestations of the service-connected residuals of a neck injury from September 23, 2002, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

The Veteran is challenging the initial rating assignments of his service-connected disability.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  In this regard, the VA correspondence, statements of the case, prior Board decisions, and Court' decisions have informed the Veteran of the information and evidence needed to substantiate his claims.  The Board finds that any deficiency in regard to notice is not prejudicial to the Veteran as he has been represented throughout his appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). 


Duty to assist

With regard to the duty to assist, the claims file contains VA and private treatment and examination records and the statements of the Veteran in support of his claims.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

In August 2009, the Board remanded the Veteran's claims for VA to attempt to obtain additional clinical records, and for a VA examination.  The Board found that the RO should attempt to obtain the following: 1) complete records of the Veteran's treatment at the VA Medical Center in Dayton, Ohio from 1990 to the present, to include a May 1995 EMG report, 2) records of treatment of the Veteran from 1990 to date from Dr. H.M., and 3) a VA examination to ascertain the current severity and all manifestations of the Veteran's service-connected orthopedic and neurologic residuals of a neck injury.  

The VA records, to include the May 1995 EMG, are now associated with the claims file.  With regard to private treatment records, the Board received a response, in March 2010, to its request for records from 1990 to 1991 from Dr. H.M, the dates which the Veteran alleged treatment.  The response reflects that Dr. H.M. does not have any records for the Veteran.  In correspondence dated in March 2010, the Veteran's attorney stated that the Veteran waives VA assistance in again requesting records from Dr. H.M. due to the belief that the records have been destroyed and no further records are available.  

A VA examination was obtained in May 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as it is predicated on a review of the claims file, a physical examination of the Veteran, diagnostic testing, and an interview with the Veteran regarding his symptoms and complaints.  The report of the VA examination provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating the Spine

The schedular criteria for evaluating disabilities of the spine have undergone revision since the Veteran filed his claim.  Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), where a law or regulation changes after the claim has been filed or reopened, but before administrative or judicial process has been concluded, the version of the law most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  As such, the rating criteria in effect prior to September 26, 2003 (and the revision to DC 5293 effective from September 23, 2002 through September 25, 2003), are for consideration throughout the rating periods on appeal, with application of the version of the law most favorable to the Veteran.  However, the amendment to DC 5293, effective from September 23, 2002 through September 25, 2003, and the revisions to the rating schedule effective from September 26, 2003, may not be applied retroactively.  Hence, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, and the Board considers both the former and the current schedular criteria, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

Prior to September 26, 2003 - cervical spine limitation of motion

Under Diagnostic Code (DC) 5290, in effect prior to September 26, 2003, which evaluates the severity of limitation of cervical spine, a 10 percent evaluation is warranted for slight limitation of cervical spine motion.  A 20 percent evaluation is warranted for moderate limitation of cervical spine motion.  A 30 percent evaluation is assigned for severe limitation of cervical spine motion.  Under DC 5287, favorable ankylosis of the cervical spine warrants a 30 percent evaluation, and unfavorable ankylosis of the cervical spine warrants a 40 percent evaluation.

Although the criteria under Diagnostic Codes 5290 through 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rate spine disabilities under the old criteria.

From September 26, 2003 - cervical spine limitation of motion

Under the new rating criteria, a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than greater than 10 degrees, but not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.   

IVDS prior to September 23, 2002

IVDS was rated under DC 5293 which provided for a noncompensable evaluation for postoperative, cured.  A 10 percent evaluation was warranted for mild symptoms.  A 20 percent evaluation was warranted for IVDS when moderate, with recurring attacks.  A 40 percent evaluation was warranted when severe, with recurring attacks with intermittent relief.  A 60 percent evaluation was warranted when pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of diseased disc, little intermittent relief.  

IVDS from September 23, 2002 to September 26, 2003

From September 23, 2002 to September 26, 2003, IVDS may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

IVDS from September 26, 2003

IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Entitlement to an initial rating in excess of 30 percent for residuals of a neck injury prior to September 23, 2002 (to include separate orthopedic and neurologic ratings). 

Prior to September 23, 2002, the Veteran is assigned a 30 percent evaluation for his neck injury residuals pursuant to Diagnostic Code 5290.  DC 5290 provides a 30 percent rating for severe limitation of the cervical spine.  A rating in excess of 30 percent is not provided.  As such, Diagnostic Code 5290 cannot serve as a basis for a higher initial rating here.  Moreover, the record, as discussed below, does not reflect unfavorable ankylosis, thus, a 40 percent evaluation is not warranted under DC 5287.  The Board has considered whether the Veteran's range of motion is so limited by the factors noted in DeLuca so as to constitute unfavorable ankylosis, but finds that it does not.  As is discussed in further detail below, the Veteran has shown adequate muscle tone and lack of atrophy upon examination; thus indicating that he does move his neck to a significant degree on a consistent basis.  If the Veteran failed to move his neck on a consistent basis, it would be reasonable for such a lack of motion to have resulted in inadequate muscle tone and atrophy.

In the April 2008 memorandum decision, the Court held that in determining the rating in excess of 30 percent prior to September 23, 2002, the Board should have discussed why the Veteran's disability was not considered for a separate rating under DCs 8510, 8511, 8512, 8513, and 8514.  The Court also held that the Board should have discussed whether the Veteran is entitled to separate ratings under both DC 5290 and 5293.

The Board will first discuss DCs 8510 - 8514.  Based on the clinical evidence of record, the Veteran's symptoms are most adequately rated under DC 8510, rather than the other codes for peripheral nerve diseases.  Such a determination is based on the Veteran's neck injury to the fifth and sixth cervical area.  (In addition to the clinical evidence, an August 1988 VA record reflects that the Veteran reported that he thinks that he injured his neck in the approximately C-6 level.)

The Veteran's disability is service connected effective from April 17, 1990.  

A private report from a chiropractor, Dr. R.T., received by VA in August 1990, reflects that the Veteran sought treatment for chronic neck pain, among other complaints.  Dr. R.T. stated the following:

[a] physical examination was conducted which included some orthopedic and neurologic elements.  The most noticeable feature was the spasm and general soreness in the neck and into both shoulders.  All ranges of motion were painful but normal except for left side bending which was restricted to 30 degrees and right side bending which was restricted to 10 degrees.  Several tests of the neck indicate muscular spasm was present.  The left bicep reflex was reduced.  Several muscles were painful on the left when tested.  

The impression was that the Veteran had "chronic, recurrent neck strain complicated by nerve root entrapment and irritation showing as pain in both shoulders.  This is further complicated by muscular spasm, and swelling of the paravertebral soft tissues of the neck and extending in to the shoulders."  The examiner noted that the recovery would take place in three stages (control of pain, healing of connective tissues, and rehabilitation).

The above report reflects that the Veteran had a neurologic aspect to his disability, as evidenced by the spasm. 

Correspondence from Dr. R.T., dated in December 1990, indicates that he first treated the Veteran in December 1989.  The Veteran reported that it hurt to swallow and that when he lay on his side, the pain radiated to the low back.  The Veteran reported that the problem was getting worse.  On examination the Veteran's carriage and mannerisms reflected pain.  The Veteran would not turn his neck, and general trunk motions were reduced.  X-rays of the neck revealed no obvious bony problems.  The intervertebral discs were well preserved.  There was some modest erosion of portions of the articular pillar.  There was a loss of normally expected lordosis which was noted to be common in this type of situation.  The diagnoses included acute exacerbation of cervical strain; cervicobrachial syndrome, including nerve root entrapment of the C-4 and C-5 cervical nerves; and spasm of the cervical musculature especially the splenius muscles and the upper trapezius muscles on the left.

The above evidence reflects that the Veteran had a neurologic aspect of his disability as evidenced by the finding of a spasm of the splenius muscle.  (Although the record also reflects a spasm of the upper trapezius muscles on the left, these muscles are affected by cranial nerve #11, and Dr. R.T. does not adequately state how, if at all, this could be related to the Veteran's cervical spine disability.)  

A February 1991 VA record reflects that there was no gross deformity of the cervical spine.  It was noted that the Veteran claimed tenderness to palpation especially distally at level of C7.  It was also noted that there was complaints of tenderness at the trapezius muscles bilaterally.  Upon examination, it was noted that the Veteran's sensory was "okay."  His deep tendon reflexes were present and equal with both extremities.  The assessment was subjective neck pain.  A March 1991 VA radiology report reflects a normal cervical spine. 

An April 1991 VA examination reported reflects no gross deformity of the cervical spine on examination.  Upon examination, it was noted that the Veteran kept his neck "kind of straight or erect."  He claimed tenderness to palpation especially distally at the level of C7.  He also complained of tenderness of the trapezius muscles, bilaterally.  On range of motion testing, the Veteran moved his neck a few degrees backward and stopped due to pain.  The Veteran also only moved his neck a few degrees in flexion and lateral motion and stopped, complaining of pain.  Rotation to the right and left was approximately 30-35 degrees.  While lying down, he had approximately 45 degrees of rotation, bilaterally.  The impression was history of injury to the head in 1986 and subjective neck pain.

The 1991 records do not reflect that the Veteran had a neurologic aspect to his disability, as there is no evidence of spasm, decreased strength, or decreased sensation, such as to pin prick. 

A March 1993 VA record reflects that the Veteran sought treatment for complaints of constant neck pain which limited his physical ability.  The Veteran reported that his condition was worsening and he had occasional shooting pain in to his arms.  Upon examination, it was noted that his range of motion was decreased; he could move his head approximately 30 degrees.  He was tender to palpation of the cervical spine.  He reported pain when raising his arms over his head.  Thus, the record does not support a finding of neurologic manifestations as the record does not reflect spasm, decreased strength or sensory deficits on objective testing.

A handwritten April 1993 VA examination report reflects that the Veteran reported that he has never been pain free since the neck injury in service.  He reported that it interferes with his sleep, which is not restful because he tosses and turns.  He described intermittent twitches (i.e. little finger, eye).  He stated that the pain goes to various areas in the body.  The Veteran reported that his neck pain is aggravated by any type of physical activity.  The Veteran reported that he had been employed as a State Correctional Officer for one year and he does not miss work secondary to pain.  He stated that work does not aggravate neck pain.  The Board acknowledges that the report reflects "no bowel or bladder control"; however, the Board finds, based on the record as a whole, that this is an incorrect statement of the facts, and most likely should have been stated as "no complaints of bowel or bladder control."  This finding by the Board is based on the more than 20 year history of the Veteran's disability from 1988 through 2011.  No other record reflects bowel or bladder control problems and the Veteran has never asserted such; to the contrary, other medical records reflect that the Veteran denied any bowel or bladder incontinence or urgency. 

The record further reflects that the Veteran reported that he was not as physically active as before.  He reported numbness "at times" in the neck area and a "hot surge" across his shoulders and his shoulder blades.  There was no dropping, falls, or gait disturbances.  The primary complaint was pain.  It was noted that the Veteran "takes nothing" for pain.  Per the Veteran's report, an MRI in the private sector was negative.  Thus, the record does not support a finding of neurologic manifestations; the report does not reflect spasm, decreased strength, or sensory deficits.  

An April 1993 VA radiology report reflects an impression of "negative cervical spine".  The examination demonstrated normal alignment, disc spaces, paravertebral soft tissues, and bony architecture.  There was no evidence of fracture or subluxation.  There was no spurring seen, and no development anomalies noted.  

A June 1993 VA record reflects that the Veteran complained of neck pain and shooting pain into his arms.  He reported weakness of the upper extremities.  Upon examination, his strength was 5/5 throughout upper and lower extremities.  Sensation was intact to sharp and dull.  However, the Veteran described some decrease in pinprick sensation in a nondermatomal distribution on the hands.  The Veteran's range of motion was noted to be "good."

Thus, the 1993 records do not reflect neurological manifestations based on clinical testing.  The Board notes that the Veteran's sensation was intact to sharp and dull.  Moreover, his decrease in pinprick sensation was in a nondermatomal distribution.  A dermatome is an area of skin supplied with affectent nerve fibers by a single posterior spinal root.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The examiner found that the Veteran's complaints of decreased pin prick sensation were not in a pattern consistent with a nerve injury.  

A March 1995 private medical record of an MRI reflects that the Veteran had complaints of neck pain radiating into his arms with some arm numbness.  The MRI report reflects the following:

1. Cervical vertebral bodes are normal in appearance.  The cervical cord likewise appears grossly unremarkable.
2. Small broad-based predominantly right paracentral disc protrusion and/or hard disk at C5-6 level slightly effacing the right antral lateral thecal sac perhaps minimally narrowing the lateral recess here.  The neuroforamen and central canal do not appear to be significantly stenotic.
3. Otherwise essentially unremarkable examination.  

A May 1995 VA examination report reflects that the Veteran reported that his neck pain is aggravated by any type of physical activity.  The Veteran reported that he works as a State Correctional Officer.  It was noted that he "does not miss work because of this pain problem, but states also that his work does not aggravate his neck pain particularly.  " The Veteran denied any bowel or bladder incontinence or urgency.  The report reflects that the Veteran "complains of numbness 'at times' in the neck area and he describes pain that feels like a 'hot surge' across his shoulders and into his shoulder blades.  He denies having any specific muscle weakness, does not drop anything and he has had no falls.  He states that he has no interrupting in his gait.  He is taking nothing at this time for his chronic pain."

Upon clinical examination, it was noted that muscle tone was normal in all four extremities.  There was no atrophy or fasciculations (muscle twitches) noted.  Muscle strength was 5 out of 5 in all muscle groups.  Range of motion of the cervical spine was full in all directions except for some mild limitations on forward flexion.  It was noted that the Veteran does describe some dull aching pain in the lower part of his neck when flexing his neck laterally to either side.  

Sensory examination was intact to vibration, light touch and position in all four extremities.  The Veteran was able to distinguish sharp and dull in all dermatomes of all four extremities.  The Veteran reported that he has a slightly decreased sensation in no particular dermatomal pattern distally in the upper extremities as compared to his pin sensation in the proximal areas of his shoulders and upper arm.  The report reflects that "the examiner does not get particularly a feel for a neuropathic pattern such as stocking glove discrimination."  The Veteran reported no problems with pin prick in the lower extremities.  The Romberg test was negative.  Deep tendon reflexes were 2+ on the right, but 1+ on the left.  Knee jerks were 2+ symmetrically.  Ankle jerks were 2+ symmetrically and plantar responses were down going bilaterally.  There was no Hoffman elicited.  The impression was "chronic neck pain, without evidence on examination of myelopathy.  History is not consistent for particular radiculopathy."  Because of the Veteran's subjective complaint of distal decreased sensation to pin and an appearance of decreased triceps jerk on the left, an EMG study for the left was requested.  The May 1995 VA EMG report reflects that the Veteran had a normal EMG study on the left.   

Thus, the 1995 records do not support a finding of neurologic manifestations of the Veteran's service-connected cervical spine disability.  As noted by the examiner, the Veteran's history was not consistent for radiculopathy or myelopathy.  The sensory examination was intact.  Again, although the Veteran reported slightly decreased sensation, it did not follow a dermatome pattern of a known neuropathy.  Moreover the EMG study was normal.  

An April 1996 VA examination report reflects that the Veteran reported continued difficulty sleeping due to neck pain.  He reported that his occupation caused him to be under a considerable amount of physical and mental stress which aggravates his neck problem.  He reported that he cannot run and that extensive amounts of walking will aggravate his neck problem.  He reported pain beginning in the C6 area and radiating into the lower neck and shoulders.  The examiner found that there was a permanent flexion to the right as well as rotation of the neck to the right and also a slight amount of forward flexion up to 10 degrees.  Forward flexion was approximately 12 degrees while extension backward was 18 degrees.  Lateral flexion was 10 degrees bilaterally, rotation to the left was 15 degrees, and to the right was 10 degrees.   All of the range of motion produced pain in the Veteran's neck.  There was no evidence of paralysis, but there was a decrease in pinprick sensation along the paravertebral muscles of the neck.  There was some slight amount of loss of muscle tissue or tenderness in the area between C6-7 and T1.  The examiner also noted that on testing for myatonia (lack of muscle tone), in the neck, the neck flexion and side flexion decreased.  The examiner noted that on shoulder elevation, it was found to be decreased.  There was some wrist extension and elbow flexion decrease but not as much as the findings of the above mentioned myatonia.  

An April 1996 VA radiology report reflects that the Veteran had abnormal alignment of the posterior spinous process of C2 with respect to the remainder of the cervical spine possibly representing a developmental anomaly unchanged when compared with the previous examination of April 1993.  There was no evidence of recent bony trauma and significant osteoarthritis.

Thus, the 1996 record reflects some neurologic manifestations of the Veteran's disability.  This is evidenced by the findings of slight muscle tissue and myatonia.  

A September 2000 VA examination report reflects that the Veteran primarily complained of pain localized to the neck; however he stated that it seemed to radiate throughout his body in various degrees of severity.  He reported an underlying "dull to numb" pain in the neck, and at times has "sharp, knife-like pains" during the course of the day, which may radiate down his back into his shoulders and legs.  He reported that he felt like he was weak in his shoulders due to his inability to participate in physical exercise, but did not give a history of specific muscle weakness.  The report reflects that the Veteran gave "no particular physiologic description of radicular pain into his arms."  He denied any bowel or bladder dysfunction.  He reported that he does not use pain medication on a regular basis, hot or cold packs, or stretching exercises.  

Upon clinical examination, the examiner noted that the Veteran's range of motion of the cervical spine is markedly restricted in flexion, extension, lateral rotation and lateral flexion bilaterally due to pain.  The Veteran reported tenderness to palpation over the cervical spine without any reproduction of pain with palpation over the back.  The examiner did not appreciate any paraspinal muscle spasm.  No atrophy or fasciculations were noted on any of the muscles of the upper or lower extremities.  Muscle strength was 5/5 in all major muscles of the upper extremities. The Veteran described a decreased pin prick sensation on his upper extremities proximally.  Position sense was exquisite in the hands and the great toes.  Deep tendon reflexes were 2+ and symmetrical at the brachial radialis and biceps.  They were 1+ and symmetrical at the triceps.  The impression was chronic neck pain without evidence of radiculopathy or myelopathy.  The examiner noted that the Veteran was able to work in his current occupation as a corrections officer for the past six years and had not missed work due to his neck pain.  The examiner further noted that the Veteran's sensory loss is suggestive of an intramedullary pattern, however, there were no objective findings to support this.  

The Veteran reported that he lives alone and manages all of his household upkeep, attends to all his activities of daily living without assistance, drives (although his neck pain is aggravated by jolting movements of the car), and has not had to hire outside help for maintenance of his home.  

A private MRI report dated in November 2000 reflects that the Veteran reported neck pain with some radiation into the upper extremities.  The impression was degenerative disc disease (DDD) with disc space narrowing, and a focal posterior-central and right-paracentral disc protrusion at C5-C6.  There was some mild encroachment on the right neural foramen at that level.  

Thus, the 2000 clinical records do not support a finding of neurologic manifestations of the Veteran's cervical spine disability.  As noted above, the Veteran gave no particular physiologic description of radicular pain into his arms, he denied any bowel or bladder dysfunction, the examiner did not appreciate any paraspinal muscle spasm, there was no reproduction of pain with palpation over the back, no atrophy or fasciculations were noted, and muscle strength was 5/5.  The impression was chronic neck pain without evidence of radiculopathy or myelopathy.  

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of pain, numbness, and other neurologic deficiencies.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Regardless, the clinical evidence of record, which is more probative than the Veteran's assertions with regard to neurologic manifestations of his disability, reflects no more than mild neurologic manifestations at times, and no neurologic manifestations at other times.  In giving the benefit of the doubt to the Veteran, the Board finds that a separate 20 percent rating, and no higher, under DC 8510 is warranted for the rating period on appeal prior to September 23, 2002.

The Board has also considered whether any other alternate Diagnostic Codes as in effect prior to September 23, 2002, would provide a basis for an increased rating here.  As the evidence fails to reveal any vertebral fracture, DC 5285 is not for application. Similarly, as there is no showing of unfavorable ankylosis for VA purposes, DC 5287 is inapplicable.  There are no other code sections relevant to the cervical spine disability which would provide a higher or additional evaluation.  

As noted above, in the April 2008 memorandum decision, the Court held that in determining the rating in excess of 30 percent prior to September 23, 2002, the Board should discuss whether the Veteran is entitled to separate ratings under both DC 5290 and 5293.  The Board finds that the Veteran is not entitled to a separate ratings under DC 5293 for IVDS.  There is no evidence that the Veteran's cervical spine disability causes sciatic neuropathy.  The sciatic nerve begins in the lower back/pelvis area and runs down the lower limb.  The Veteran's disability is to the cervical spine, and thus, the sciatic nerve is not involved.  As noted above, the Veteran's mild neurologic manifestations have been compensated under DC 8510.  To grant an additional rating under DC 5293 for the same symptoms would be impermissible pyramiding.  See 38 C.F.R. § 4.14 (2009).  In addition, a rating under DC 5293 instead of DC 8510 would not benefit the Veteran as the evaluation under DC 5293 would be 10 percent rather than the 20 percent afforded under DC 8510.  

In considering the severity, or lack of severity, of the Veteran's disability, the Board notes that the Veteran has denied the use of medication to alleviate pain, denied the use of hot or cold packs to alleviate pain, denied the use of stretching exercises, has been able to maintain full time employment, and has been able to continue with usual daily activities of life.  In evaluating the Veteran's disability, the Board has given the Veteran the benefit of the doubt under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011).

Entitlement to an initial staged (separate) disability rating in excess of 30 percent for orthopedic residuals of a neck injury from September 23, 2002. 

A July 2004 VA examination report reflects that the Veteran reported that his neck pain is centrally located and radiates from there into the paraspinal muscles of his neck, upper back, and shoulders, and down the lateral aspect of both arms.  He stated that he also has occasional numbness of the shoulders, arms, and fingertips, bilaterally.  He stated that over the last four to five years, the severity and frequency of pain has worsened.  He reported that occasionally he has been unable to work over the last few years.  Over the past year, he reportedly missed one to two days for every two month period of time due to neck pain.  He reported that he takes Advil six to eight tablets per day to control his symptoms.  He reported that he occasionally wears a neck brace, but did not wear one on the day of the examination.  He had no lower extremity symptoms.  He reported one incapacitating episode every two month period, or six, in the last year.  

Upon clinical examination, the July 2004 examiner stated that the Veteran was cooperative but reluctant to move his cervical spine.  Flexion was to 10 degrees and extension to 10 degrees.  The Veteran refused to move more than that.  The Veteran was able to rotate 10 degrees bilaterally, and side bends to 10 degrees bilaterally.  The examiner stated that the Veteran has "marked limitations of his cervical spine range of motion.  He complains of severe pain in his neck area when attempting to undergo range of motion.  The frequency and severity of his pain has increased over the last few years symptomatically.  This gives him a moderate amount of disability with regards to his neck."

A May 2010 VA examination report reflects that the Veteran's cervical spine range of motion in flexion, extension, lateral flexion and rotation was less than 10 degrees in all movements; however, the examiner noted that on causal observation such as those times in casual conversation and doing such activities as donning and doffing his shoes and socks, the Veteran obviously has more range of motion in his cervical spine than what he exhibits on formal examination.  There was normal muscle tone and bulk in the upper and lower extremities.  The Board finds that this normal muscle tone and bulk is an indication that the Veteran has not been prevented from moving his neck to a significant degree.  If the Veteran has been significantly restricting the movement of his neck, it would be reasonable for him to have a loss of muscle tone; he did not.

A June 2011 VA examination report reflects that the Veteran reported that pain is constant at baseline of 7/10, and increases with motion anywhere in the body.  The report reflects that the Veteran does not take any treatment, and denies acute flare ups.  The Veteran initially stated that he had not missed any days recently from work, but then he stated that he has used a couple of sick days because of related "poorly defined complaints."  The examiner noted that the Veteran "is very comfortable at the time of the exam and does not appear to be in pain at the intensity described by him.  He also has unrestricted range of motion and is talking and interacting at the time of interview."  The examiner found that the Veteran's gait was normal with good arm swing; no ambulatory aids were being used.  No acute distress was noted.  The examiner found that on "causal observation neck motions are unrestricted on exam."  Slight tenderness at lower neck area was noted, but no muscle spasm, guarding, or rigidity was noted.  Forward flexion was 40 degrees, extension was 20-25 degrees, lateral flexion was 25 degrees, and lateral rotation was 70 degrees.  

Thus, the Board finds that the clinical evidence of record is against a finding that orthopedic manifestations of the Veteran's disability warrant a rating in excess of 30 percent for any of the time period on appeal.  The Board notes that although the Veteran has stated that he has severe pain during range of motion, the 2004 examiner described the Veteran's disability as moderate, the 2010 examiner noted that the Veteran "obviously has more range of motion in his cervical spine than what he exhibits on formal examination", and the 2011 examiner found that the Veteran had "unrestricted range of motion".  In addition, the Veteran does not use assistive devices, has a normal gait, does not need help at home, and has been able to maintain employment.  

The Board acknowledges the Veteran's February 2004 statements of occasional flare-ups, occasional missed work (approximately once a month or less), approximately six incapacitating episodes between 2003 and 2004, and of his need to take Advil for his symptoms.  The Board also notes the Veteran's June 2011 statements of no incapacitating episodes in the past year, no treatment, no hospitalization, no trouble with walking and transportation, no restrictions on daily living, and no acute flare ups.  There is no clinical evidence of bed rest prescribed by a physician or treatment by a physician.  To the contrary, the Veteran has consistently denied treatment.  Although the Veteran may believe that he has had "incapacitating episodes", the clinical evidence does not reflect such.  The Board finds that the Veteran has not had incapacitating episodes as defined by VA regulation.

The Board has considered whether the Veteran's range of motion is so limited by the factors noted in DeLuca so as to constitute unfavorable ankylosis, but finds that it does not.  The Veteran has shown adequate muscle tone and lack of atrophy upon examination; thus indicating that he does move his neck to a significant degree on a consistent basis.  If the Veteran failed to move his neck on a consistent basis, it would be reasonable for such a lack of motion to have resulted in inadequate muscle tone and atrophy.  Moreover, as noted above, the 2010 and 2011 examiners found the Veteran to have more range motion than he exhibited upon testing, and comfortably moved his neck when being observed by the examiner.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an initial staged (separate) disability rating in excess of 20 percent for neurologic residuals of a neck injury from September 23, 2002.

As noted above, a July 2004 VA examination report reflects that the Veteran complained of cervical spine radiculopathy.  He reported one incapacitating episode every two month period, or six, in the last year.  As noted above, the Board notes that the evidence does not reflect that the episodes were incapacitating as defined by VA regulation.  Upon clinical examination, the July 2004 examiner stated that the Veteran's upper extremity muscle strength was 5/5 with no atrophy.  Sensation was noted to be normal.  Deep tendon reflexes in his biceps and brachioradialis were 2+ bilaterally.  His triceps reflex was 1+ bilaterally.  There was no weakness with grip in either hand.  

A May 2010 VA examination report reflects that the Veteran reported a poor grip related to his pain problems and described shooting pain down his arms which seems to involve the entire arm not fitting a particular dermatomal pattern.  He complains of numbness described as a lack of sensation all over his body and constant pain in his entire body, not just the neck.  He reported that it takes him 30 minutes to get out of bed due to generalized pain.  The Veteran reported a pins and needles sensation in a non-physiologic pattern over the joints of the upper and lower extremities.  It was noted that he had worked at a correctional facility for the past 16 years and had not missed any work due to chronic pain.  The examiner noted that the Veteran gives no history suggestive of a cervical radiculopathy and nothing to suggest myelopathy.  

The Veteran complained of pain to light palpation over his cervical spine and the paraspinal muscles of his neck.  Upon clinical examination, there was normal muscle tone and bulk in the upper and lower extremities.  Muscle strength was 5/5 in all major muscles, to include grip, wrist extension, biceps, triceps, deltoids, infraspinatus muscles, iliopsoas, hip abductors and adductors, quadriceps, hamstrings, anterior tibialis, and gastrocnemius.  The examiner noted that despite the Veteran's history of having reduced sensation all over his body, he was able to distinguish light touch along with pin in the upper and lower extremities.  With regard to deep tendon reflexes, brachioradialis, biceps, triceps, knee and ankle jerks were all 2/4 and equal.  The examiner's impression was "musculoskeletal cervical neck pain without objective evidence of radiculopathy or myelopathy."  The examiner stated that he could not relate the Veteran's generalized pain directly to his service-connected neck disability.  

A June 2011 VA examination report reflects that the Veteran reported no incapacitating episodes in the past year.  He has "poorly defined pain which varies in character either as a constant dull ache or sharp shooting pain or bony pain depending upon the time of the day.  He is rather nonspecific about it.  Pain starts in the neck area, tends to spread to the rest of the arms, as well as the rest of the body with occasional stiffness.  The Veteran stated that he has occasional numbness all over the body as well as pins and needle sensation in arms, fingers, legs, and the trunk.  Upon examination, there was no motor deficit or sensory deficit noted on the upper extremities.  Motor was 5/5, deep tendon reflexes were 2+.  The assessment was musculoskeletal cervical neck pain without objective evidence of radiculopathy or myelopathy.

Thus, the record of evidence does not reflect that the Veteran is entitled to a rating in excess of 20 percent for neurologic residuals of a neck injury from September 23, 2002.  In sum, the clinical record is against a finding of neurologic manifestations, there is no evidence of incapacitating episodes as defined by VA regulation; and the Veteran's complaints of numbness and "pins and needles" are not consistent with nerve pattern.  There is no objective evidence of radiculopathy or myelopathy, the Veteran does not use assistive devices, he can walk a "couple miles", he does not have an altered gait, and he does not have bowel or bladder problems.   

As noted above, the Board acknowledges the Veteran's February 2004 statements of occasional flare-ups, occasional missed work (approximately once a month or less), approximately six incapacitating episodes between 2003 and 2004, and of his need to take Advil for his symptoms.  The Board also notes the Veteran's June 2011 statements of no incapacitating episodes in the past year, no treatment, no hospitalization, no trouble with walking and transportation, no restrictions on daily living, and no acute flare ups.  There is no evidence of bed rest prescribed by a physician or treatment by a physician.  To the contrary, the Veteran has consistently denied treatment.  The Board finds that the Veteran has not had incapacitating episodes as defined by VA regulation.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

Extra schedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The established rating criteria reasonably describe the Veteran's disability levels and symptomatology as discussed above.   

The Veteran is rated for both orthopedic and neurologic manifestations.  Although the Veteran complains of pain and numbness, the Veteran is able to walk a couple of miles without the use of assistance devices, is able to don and doff shoes and socks without difficulty, is able to work full time, is able to drive, is able to handle usual daily activities, does not take prescription medication for pain, does not use hot or cold treatment for pain or other symptoms, has not been hospitalized, and has no objective evidence of radiculopathy or myelopathy.  As noted by the Court in its 2008 memorandum decision, the evidence of record suggests that the Veteran's disability has interfered with his employment.  The Veteran stated in 2004 that he had missed approximately 1-2 days for every 2 month period in the previous year.  He stated in 2010 that he has not missed work due to chronic pain.  He stated in the 2011 that he had taken a couple of sick days because of related poorly defined complaints.  The Board notes that in providing a Veteran with a compensable evaluation, VA has acknowledged that the Veteran's disability may interfere with employment.  The Board finds that the Veteran is adequately compensated under the rating criteria, and the evidence does not reflect such an exceptional disability picture so as to render the scheduler criteria as inadequate.  Thus, referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.   


Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  To the contrary, the record reflects that the Veteran is employed and is able to perform adequately at work. (See May 2010 and June 2011 VA examination reports.)  Moreover, the Veteran has not alleged that he is unable to has secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial staged (separate) 30 percent disability rating, and no higher, for orthopedic residuals of a neck injury prior to September 23, 2002, is granted, subject to the applicable laws governing the award of monetary benefits.  

Entitlement to an initial staged (separate) 20 percent disability rating, and no higher, for neurologic residuals of a neck injury prior to September 23, 2002 is granted, subject to the applicable laws governing the award of monetary benefits.

Entitlement to an initial staged (separate) disability rating in excess of 30 percent for orthopedic residuals of a neck injury from September 23, 2002 is denied.

Entitlement to an initial staged (separate) disability rating in excess of 20 percent for neurologic residuals of a neck injury from September 23, 2002 is denied,





______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


